HOUSTON, Justice.
The sole issue in these cases is whether the evidence supports the trial court’s determination that the defendants, Bennett W. Niven, Agnes M. Niven, William S. Cobb, Loretta D. Cobb, Bobby Wayne Phillips, Linda Kay Phillips, Bobby C. Stud-dard, Elizabeth A. Studdard, Barbara Ann Perry, Jerry Wayne Morgan, and Jeanette Morgan, adversely possessed and, thereby, acquired title to the property claimed by the plaintiff, Sherman Holland.
A discussion of the evidence presented at trial would be of little benefit to the bench and bar. The trial court ruled that the defendants acquired title to the property in dispute by adversely possessing it in accordance with Ala. Code 1975, § 6-5-200(a)(2). Suffice it to say that after carefully reviewing the record, we conclude that the trial court’s judgment is supported by the evidence and, therefore, that it is due to be affirmed.
AFFIRMED.
HORNSBY, C.J., and JONES, SHORES and KENNEDY, JJ., concur.